DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/213,219 (reference application) ; over claims 1-18 of copending Application No. 17/213216;  and over claims 1-14 of copending Application No.  17/458540. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is being recited a collar, a synchronizer, and an abutting portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hung  20150246436 A1.
Hung discloses the claimed invention as recited in the claims as shown below:

1. A puller comprising:

a collar 1 comprising slots 122 and pivotal connectors located corresponding to the slots;

claws pivotally connected to the pivotal connectors, wherein each of the claws comprises a protuberance movable in and along a corresponding one of the slots;

a synchronizer 2 comprising a receiving portion for receiving the protuberances, wherein the synchronizer is movable in the collar between an opening position and a closing position, wherein the synchronizer opens the claws by the protuberances in the opening position, wherein the synchronizer closes the claws by the protuberances in the closing position; and

an abutting element 13 extensible from the collar.

2. The puller according to claim 1, wherein each of the pivotal connectors comprises two lugs 121, wherein each of the slots is located between the lugs of a corresponding one of the pivotal connectors, wherein each of the claws is located between and pivotally connected to the lugs of a corresponding one of the pivotal connectors.

3. The puller according to claim 2, wherein each of the lugs comprises an aperture 122, wherein each of the claws comprises an aperture for receiving a pivot extending throughout the aperture of a corresponding one of the lugs.

4. The puller according to claim 1, wherein each of the slots comprises a closing limit for limiting closing of a corresponding one of the claws and an opening limit for limiting opening of a corresponding one of the
claws. All openings have limit which are the natural boundary

5. The puller according to claim 4, wherein the closing limit extends away from the opening limit of each of the slots as they extend to an internal face of the collar from an external of the collar to allow the claws to pivot in a large range. All openings have limit which are the natural boundary any range can be looked at large.

.

9. The puller according to claim 1, wherein the receiving portion of the synchronizer comprises bores 21 for receiving the protuberances of the claw.

10. The puller according to claim 1, further comprising a spring 5 located between the synchronizer and the collar so that the spring tends to push the synchronizer away from the collar, thereby closing the claws.

11. The puller according to claim 10, wherein the spring is a compression 
spring 5.

12. The puller according to claim 1, wherein the abutting element comprises a tip (end of element 31) for abutment against an axle from which an annular
element is to be detached.

13. The puller according to claim 1, further comprising an extensive element (the ball on end of element 31) coaxially connected to the abutting element.


15. The puller according to claim 1, wherein the abutting element is a threaded rod (element 31), wherein the collar comprises a screw hole for receiving the threaded rod so that the threaded rod is rotatable and hence extensible from the collar.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung  20150246436 A1 in view of Hong 6895646.
Hung discloses the claimed invention as recited in the except for a hydraulic cylinders. 
Hong discloses a puller having a hydraulic cylinder 2  which allows more pressure than a screw and it would have been obvious to one having ordinary skill in the art to have modified the screw by replacing the screw with a hydraulic cylinder which provide more pressure yielding the predictable result increasing pressure. KSR


Allowable Subject Matter

Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is the art of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 6, 2022